internal_revenue_service number info release date date uil the honorable j robert kerrey united_states senate washington d c attention jennifer kelly dear senator kerrey this letter is in response to your inquiry of date on behalf of your constituent comments on proposed_regulations issued in date relating to tax-exempt organizations and income from corporate sponsorship he asks that you oppose these proposed_regulations in particular with respect to exclusive sponsorship arrangements letter we received many other comments regarding these in addition to proposed_regulations a public hearing was held on date we appreciate your concern for the and other nonprofit_organizations we have filed it as further regulations are drafted letter as a comment to the proposed_regulations and will consider i hope this information is helpful to you if you have additional questions or need further information please contact me or stephanie caden of my staff at sincerely mary oppenheimer assistant chief_counsel tax exempt government entities
